Citation Nr: 0534163	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  04-33 839A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  



REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from December 1943 to 
November 1945.  He died on February [redacted], 1998, and the 
appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Newark, New Jersey, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for the 
cause of the veteran's death.  Additionally, this case was 
developed on the issue of entitlement to Dependents' 
Educational Assistance benefits.  In reviewing the record, it 
is clear that the appellant is not seeking these benefits.  
Therefore, the issue will not be considered at this time.

Pursuant to 38 C.F.R. § 20.900(c), this case is advanced on 
the docket for good cause shown.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The appellant and her representative contend, in essence, 
that service connection is warranted for the cause of the 
veteran's death.  She maintains that the veteran died of 
pulmonary hypertension and that because of his service in a 
chemical unit during World War II, he developed a breathing 
condition and this ultimately led to his death.  

It is important to note that the Board is required to address 
the Veterans Claims Assistance Act of 2000 (VCAA) that became 
law in November 2000.  In this regard, the Board observes 
that the record reflects that the appellant was provided 
notice of the VCAA in June 2003.  Unfortunately, the notice 
was incomplete in accordance with the requirements set forth 
in Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004).  The Court has held that VA must inform the 
claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must request that the claimant provide any 
evidence in her possession that pertains to the claim.  This 
is to be done in accordance with 38 C.F.R. § 3.159(b)(1) 
(2005).  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  Ensure that all notification action 
required pursuant to 38 C.F.R. § 3.159 is 
fully satisfied.  This includes sending 
the appellant a letter discussing what 
information and evidence not of record is 
necessary to substantiate the claim for 
service connection for the cause of the 
veteran's death and DEA benefits, what 
information and evidence VA will seek to 
provide, and what information and 
evidence the appellant is expected to 
provide.  In the letter, request that the 
appellant submit all pertinent evidence 
in her possession, and explain the type 
of evidence that is her ultimate 
responsibility to submit.  Make sure that 
her representative of record, also 
receives notice.  

2.  Readjudicate the appellant's claim of 
entitlement to service connection for the 
cause of the veteran's death.  

3.  If the benefit sought on appeal 
remains denied, the appellant and her 
representative should be furnished a SSOC 
and given the appropriate opportunity to 
respond thereto.  Provide an appropriate 
period of time to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
LAWRENCE M. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


